NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
LEONARDO RAMOS-HERNANDEZ,
Plaintiff-Appellan.t, 4
V.
UNITED STATES,
Defen,dant-Appellee,
AND
ANDREW TOMBLEY, ROSA LOPEZ, RYAN
STARKEY, KENNETH ROYALS, AND ALi5`REDO
ZABAL.A, JR.,
Defendants-Appellees.
2012-1155
Appea1 from the United States District C0urt for the
District of C0l0rado in case n0. 11-CV-1073, Magistrate
Judge Boyd N. Bo1and.
ORDER
Le0nard0 Ram0s-Hernandez seeks review of the dis-
trict court’s denial of his "Moti0n of Recusa1 of A11 Judges
in the District of C010rad0 for the Specific 1\/latter of the
C1aim of Unconstituti0nality of L0ca1 Ru1e 8.1" and his
"Moti0n of Recusal of Seni0r Judge LeWis T Babc0ck."

RAMOS-HERNANDEZ V. US 2
The court notes that "[a]n order denying a motion to
recuse is interlocutory and is, therefore, not immediately
appealable." Nich0ls v. Alley, 71 F.3d 347, 350 (1Oth Cir.
1995).
According1y,
IT ls 0RDERED THAT:
Absent objection received within 21 days of the date of
filing of this order, this appeal shall be dismissed.
FoR THE CoURT
JAN 2 5 399 /S/ Jan H0rba1y
Date J an Horbaly
Clerk
ccc Leonardo Ramos-Hernandez
Jeanne E. DaV1dson, Esq. ma c0UR_lr=gEEA5)PEALS ma
S2 5 THE FEDERAL ClRCUlT
JAN -2 6 2012
.lAN HOFlBALY
CLERK
l